                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  AUSTREBERTO PEREZ, et al.,                          Case No. 18-cv-04752-VC
                  Plaintiffs,
                                                      ORDER OF DISMISSAL
           v.

  COMMERICAL FLOORING
  SOLUTIONS, INC.,
                  Defendant.



       The Court has been advised by the mediator’s certification (Dkt. No. 22) and the Motion

to Withdraw (Dkt. No. 23) that four of the five plaintiffs have reached a settlement agreement

with the defendant, and the fifth plaintiff, Mr. Ngirachitei, has not responded to his counsel’s

many attempts to get him to prosecute the case. Therefore, it is ordered that this case is dismissed

without prejudice. All deadlines and hearings in the case are vacated. The defendant and the four

settling plaintiffs retain the right to reopen this action with 60 days of this Order if the settlement

is not consummated. If a request to reinstate the case is not filed and served on opposing counsel

within 60 days, the dismissal will be with prejudice.

       Dismissal as to Mr. Ngirachitei is under Federal Rule of Civil Procedure 41(b). Dismissal

is without prejudice, but will become with prejudice if he does not file a motion to reopen the

case within the 60 days. Mr. Wu is ordered to serve this Order and an explanation of it on Mr.

Ngirachitei. Mr. Wu must then file proof of service on the docket, at which time the Motion to

Withdraw will be granted.
       IT IS SO ORDERED.

Dated: April 1, 2019
                           ______________________________________
                           VINCE CHHABRIA
                           United States District Judge




                             2
